Citation Nr: 0512104	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-18 593	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
benefits under 38 U.S.C. §1151 as a result of VA medical 
treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from September 1964 to July 1966.  
He died in 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2002 and November 2004 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) located in Louisville, Kentucky.  The 
April 2002 RO decision denied a claim of service connection 
for the cause of the veteran's death.  The November 2004 RO 
decision denied a claim of dependency and indemnity 
compensation benefits under 38 U.S.C. §1151 as a result of VA 
medical treatment in  2001.  

Although the appellant's June 2003 substantive appeal 
included a request for a hearing at the RO before a traveling 
Veterans' Law Judge (Travel Board hearing), she later 
withdrew this request in lieu of a video conference hearing, 
and she later withdrew both of these hearing requests by 
written correspondence received from her representative in 
February 2004.  


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claims on appeal, and has obtained and 
fully developed all evidence necessary for the equitable 
disposition of the claims.  

2.  The veteran's certificate of death shows that he died as 
a result of chronic respiratory failure, while a patient at a 
VA hospital.  

3.  At the time of his death, the veteran had no service-
connected disability.  

4.  A chronic respiratory disorder is not shown in service or 
for many years later, without nexus to service; a disability 
of service origin is not shown to have hastened, produced, or 
been causally or etiologically related to the cause of the 
veteran's death.  

5.  The evidence does not show that the veteran's death is 
related to carelessness, negligence, a lack of proper skill, 
an error in judgment, or any similar instance of fault on the 
part of VA health care providers.  


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to, a service-connected disability.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310, 3.312 (2004).  

2.  The criteria for dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.126(a), 3.358, 3.800 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).
 
The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA as to both claims on 
appeal, and that the Board's decision to proceed in 
adjudicating the claim on appeal does not prejudice the 
veteran in its disposition.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In this case, the appellant's claim of service connection for 
the cause of the veteran's death (COD) was received in March 
2001, later amending her claim specifically to include COD 
under 38 U.S.C.A. § 1151.  The RO issued notice to her of 
VA's duty to assist and other VCAA responsibilities in a 
letter dated in July 2001.  While this was after the initial 
denial of the claim in the RO's April 2002 rating decision, 
the claim was reconsidered on a de novo basis in the April 
2003 statement of the case (SOC) and April 2005 supplemental 
statement of the case (SSOC).  As to the 1151 aspect of the 
case, additional notice specific to this provision was issued 
in April 2004, prior to the initial denial of that aspect of 
the claim in November 2004.  As such, and as to both claims 
on appeal, the timing of the VCAA notice comports with the 
CAVC's holding in Pelegrini, supra.  

The substance of these notices is legally sufficient.  
Specifically, both the July 2001 and April 2004 VCAA and duty 
to assist letters advise the appellant of her need to 
identify or submit evidence, primarily medical opinion 
evidence, of a relationship between the veteran's death and 
his prior military service or to medical treatment received 
at VA.  These factors are plainly in accord with the 
essential components of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).   These 
notices also informed her that VA would attempt to obtain any 
evidence that she identifies.  

The RO requested that the appellant send VA any information 
she may have pertinent to her claims on appeal, and the RO 
obtained private medical evidence from various sources.  The 
RO also provided her with a toll-free telephone number should 
she require additional information or answers to questions 
relevant to her claims.  There is no report of contact to 
indicate that she called with any question regarding these 
notices; no reply is of record, and the appellant has made 
only vague references to what a VA physician reportedly said 
to her regarding the level of care the veteran required.  All 
VA treatment records regarding the relevant period of VA care 
are on file, including the notes of the VA physician the 
appellant makes reference to.  All other identified, relevant 
and existing records are on file.  

Thereafter, consistent with the duty to assist, the RO 
scheduled an independent VA review of the veteran's terminal 
treatment records, and a comprehensive VA medical opinion was 
obtained in October 2004 from qualified healthcare 
professional not associated with the veteran's terminal VA 
treating facility.  

The SOC and SSOC's advised the appellant of all appropriate 
regulations governing entitlement the claims on appeal, 
including a recitation of 38 C.F.R. § 3.159, with reference 
to the relevant sections of the United States Code, as well 
as specific reference to the results of the special VA 
opinion of October 2004.  

Given the above, VA has obtained all relevant records in 
support of the appellant's claims, and no further 
notification or development action is indicated.  
38 U.S.C.A.§ 5103A (a), (b) and (c).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The claims require no further development under the VCAA or 
other law, and may be decided on the basis of the evidence 
presently of record.  See 38 C.F.R. § 3.159(c)(4)(i).  That 
is, in this case, the record contains sufficient medical 
evidence upon which to adjudicate the claim on appeal.  

In finding so, the Board notes the arguments of the 
appellant's representative expressed in a March 2005 Brief.  
It is argued that the Board should remand the appeal so that 
a determination might be made as to whether or not VA medical 
"quality-assurance" records exist, and if so, to obtain 
copies of such records in the hopes that some favorable 
information might be obtained regarding the terminal 
treatment of the veteran in 2001.  

The appellant through her representative's argument is no 
basis upon which to remand the claims.  Such speculative 
development in the hopes that "quality-assurance" records 
might possibly exist pertinent to the appeal amount to a 
fishing expedition, which is not contemplated under the duty 
to assist.  See Counts v. Brown, 6 Vet. App. 473, 476 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

The salient fact is that all known pertinent record have been 
obtained with regard to the veteran.  That is, the RO has 
requested all pertinent VA medical and treatment records 
regarding the veteran's care during the appeal period, 
including his terminal treatment at a VA facility.  These 
records appear complete in all aspects, and include no 
reference to any "quality-assurance" records.  

Accordingly, in the circumstances of this case, additional 
efforts in accordance with the VCAA would serve no useful 
purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  As 
such, "[T]he record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board is satisfied that all reasonable and necessary 
development pertaining to the claims on appeal has been 
completed within VCAA and interpretive decisional law.  

Analysis of the Claim  

The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, a disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).  

The veteran died two days after being admitted as a patient 
at a VA facility.  At the time of the veteran's death, he had 
established service connection for no disability, and no 
claim of service connection was pending at the time of his 
death.  

The veteran's certificate of death lists chronic respiratory 
failure as the immediate cause of his death.  No other 
underlying or contributing factors for the cause of death 
were listed.  No autopsy was performed.  

The veteran's service medical records show no respiratory 
complaint, nor treatment or diagnosis of any chronic 
respiratory disorder while in service, including on 
examination in June 1966 just prior to his separation.  At 
that time, the veteran reported childhood asthma, but this 
was also noted to have been "asymptomatic since age 5."  
The veteran also gave a history of a 1959 appendectomy, and 
he was found to have congenital bilateral otosclerosis.  Lung 
and chest examination at separation from service in June 1966 
was entirely negative.  

Upon a review of the evidence of record, including the 
service medical records and the post service medical records, 
there is no basis to grant a claim of service connection for 
the cause of the veteran's death, as related to a service-
connected disability.  No medical evidence is of record which 
links the cause of the veteran's death-chronic respiratory 
arrest-with his prior military service, and he had no 
service-connected disabilities at the time of death.  
Accordingly, this aspect of the appellant's claim must be 
denied.  

The appellant asserts that the veteran received a poor level 
of care at a VA facility in 2001 which resulted in the 
veteran's death, and she believes that the orders of the 
veteran's treating VA physician were not properly followed.  
She asserts that VA was faulty or negligent in not placing 
the veteran in an intensive care unit (ICU) upon his 
admission; that he was afforded no room air circulation fan 
against the orders of his attending physician; that it was an 
error to continue prescription pain medications during 
terminal admission, and that there was a lack of adequate 
oxygen monitoring  She asserts that a combination of the 
above faulty care resulted in the veteran's death.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The Board has reviewed the entire VA claims file, which 
includes a documented clinical history of the veteran.  In 
pertinent part, VA treatment records of  and March 2000 show 
that he underwent a panniculectomy for morbid obesity.  
Notation was made postoperatively that the veteran had a poor 
pulmonary status.  

VA treatment records, including physician and nurse's notes, 
were obtained, as well as a final treatment summary.  These 
records show that the veteran presented to a VA hospital with 
decompensation of chronic obstructive pulmonary disease 
(COPD) and sleep apnea associated with generalized edema.  
The veteran was placed on flow oxygen (O2) but he retained 
carbon monoxide (CO2) severely.  Although he was offered 
BiPAP masking, the veteran repeatedly declined this.  The 
final treatment summary indicates that due to the veteran's 
severe retaining of CO2, no supplemental oxygen could safely 
be administered to this patient, and on the 2nd day of 
admission, he was found unresponsive and he expired.  

A special VA medical opinion of October 2004 was obtained 
from a VA physician not associated with the VA medical 
facility where the veteran received terminal treatment.  This 
independent medical report included a review of the veteran's 
entire clinical history, as contained in his VA claims file, 
with special attention to his terminal treatment records, 
including physician and nurse notes.  

The October 2004 medical opinion report notes that, contrary 
to the assertions of the appellant, the veteran was closely 
monitored for the veteran's self-reported possible 
obstructive sleep apnea.  A monitor was placed over night to 
ascertain whether or not the veteran had this condition, and 
instructions were given that the veteran be closely observed.  
On the morning following his admission, the veteran was 
ordered to use a BiPAP mask for breathing, but he at first 
refused this until he could speak to the attending VA 
physician, which he later did.  The veteran removed the mask 
after 40 minutes, and the attending physician again consulted 
with the veteran.  The veteran agreed to try the BiPAP mask 
again, but later refused to use the devise, stating that it 
was needed only in a life or death situation and that he was, 
"doing fine now."  The veteran again spoke to his VA 
treating physician, agreeing to use the BiPAP mask, but then 
again refused it when the respiratory therapist arrived with 
the mask.  Notation was made in the late afternoon of the 
second day that the veteran was again refusing the BiPAP 
mask.  

The October 2004 VA medical opinion also noted that physician 
and nurse notes reflected concern for the seriousness of the 
veteran's condition and refusal of the BiPAP mask.  The 
October 2004 report notes that in the early afternoon of the 
second day, a pulmonary consultation was obtained at which 
time the veteran admitted to a 4-year history of obstructive 
sleep apnea with no use of a CPAP or BiPAP masks at home, as 
he reportedly could not tolerate them.  The VA pulmonary 
specialist agreed that BiPAP was the appropriate treatment, 
however, the veteran was noted to be noncompliant.  At that 
time, the veteran was told of the seriousness of his 
condition and that his inability to attempt to tolerate the 
BiPAP could be life threatening.  Later notes indicate 
suboptimal effort on the part of the veteran to attempt to 
tolerate the BiPAP mask.  A nurse's note in the early evening 
indicates that the veteran again refused to wear the BiPAP 
mask-even after being advised that he might die as a result.  
The veteran was found dead a few house later, in the early 
morning hours of the next day.  

The February 2004 VA special medical opinion was that, upon a 
careful review of the veteran's claims file and VA medical 
records, the veteran's death was not caused by VA care, or a 
result of an act of omission or commission on the part of the 
VA medical staff, noting that treatment was provided as 
ordered by the physicians involved except for those that the 
veteran refused.  There is documentation of close monitoring 
of the patient's respiratory status throughout his hospital 
stay, and that no different outcome would be expected if the 
veteran had been moved to the ICU setting, as the patient's 
refusal of the necessary treatment was the causative factor 
in his death.  The medical opinion also includes the findings 
that there was no evidence of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instances of 
fault on the part of the VA medical staff.  

The appellant's primary argument on appeal is for DIC per 38 
U.S.C.A. § 1151.  Under this provision, compensation shall be 
awarded for a qualifying additional disability or death in 
the same manner as if such additional disability or death 
were service-connected. For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary and the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1). 
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

In order for the claim to be granted, the evidence must 
approximate findings indicating that additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of hospitalization or medical treatment and not merely 
coincidental therewith. The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2). Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran. Necessary consequences are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered. See 38 C.F.R. 
§ 3.358(c)(3).

After reviewing the evidence of record, the Board finds that 
competent medical evidence is against the claim on appeal and 
rests unopposed by any contrary medical evidence in support 
of the appellant's several assertions.  The record shows that 
the veteran died while hospitalized at a Medical Center after 
refusing a BiPAP mask recommended by his VA caregivers and 
physicians.  An independent VA medical review of the case 
indicates that the veteran's refusal was the causative factor 
in his death to due chronic respiratory arrest, and not due 
to the care he received by the VA medical staff.  The 
evidence of record, including the physician and nurse notes, 
the terminal treatment records, the terminal treatment 
summary, the certificate of death and the special October 
2004 medical opinion each, and in combination, are against 
the claims on appeal, contradicting each averment made by the 
appellant in support of her claims.  The VA medical staff is 
not shown to have committed or omitted any act with regard to 
the terminal treatment of the veteran.    The appellant's 
statements of neglect and fault on the part of VA are without 
any objective support of record.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claims of entitlement to 
the cause of the veteran's death and for DIC benefits under 
the provisions of 38 U.S.C.A. § 1151.  That is, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies. VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  




ORDER

The claim of entitlement to dependency and indemnity 
compensation benefits for the cause of the veteran's death is 
denied.  

The claim of entitlement to dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for the cause of the veteran's death is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


